Citation Nr: 9912809	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a head 
injury, including dizziness, migraines, and nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The veteran also completed an appeal of the RO's denials of 
her claims for service connection for a cervical spine 
disorder, a thoracic spine disorder, a lumbar spine disorder, 
a right knee disorder, a left knee disorder, and a heart 
murmur.  However, she withdrew her claims for those benefits 
during her March 1998 VA Travel Board hearing.  See 38 C.F.R. 
§ 20.204 (1998).

In a lay statement received by the RO in December 1994, the 
veteran suggested, alternatively, that her dizziness, 
migraines, and nausea resulted from medications prescribed by 
the VA and that compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) was warranted.  Accordingly, this matter 
is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing that the 
veteran's current psychiatric disorder is related to service.

3.  There is competent medical evidence showing that the 
veteran's current hypertension is related to service.

4.  There is no competent medical evidence of a nexus between 
any current dizziness, migraines, and nausea, claimed as 
residuals of a head injury, and service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

3.  The claim of entitlement to service connection for 
residuals of a head injury, including dizziness, migraines, 
and nausea, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  
Additionally, certain chronic diseases, including psychoses 
and cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his or her claims, and the claims must fail.  
See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Psychiatric disorder

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for a psychiatric 
disorder is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The veteran's February 1977 enlistment examination was 
entirely negative for any psychiatric problems.  A July 1980 
service medical record reflects that the veteran was examined 
by a psychiatrist following an overdose of medication, and a 
diagnosis of adjustment reaction of adult life, with 
depression, was rendered.  This diagnosis was also indicated 
in an August 1980 record and was noted to be manifested by 
frustration, despair, and suicide gestures.  

Subsequent to service, in June 1987, the veteran was 
evaluated by the Missouri Department of Mental Health for 
depression.  An August 1988 treatment record from the Mid-
Missouri Mental Health Center contains a diagnosis of 
adjustment reaction with depressed mood.  A December 1989 
record from Baptist Medical Center in Kansas City, Missouri 
contains a diagnosis of strongly suspected bipolar disorder.  
During her June 1994 VA examination, the veteran reported 
depression since 1979.  The examiner diagnosed dysthymia and 
major depression, recurrent and moderate in severity by 
history, and noted that the veteran had "what appears to be 
a significant past history of depression of long standing."  

The veteran's claims file was reviewed by a VA psychiatrist 
in August 1998.  This psychiatrist noted the veteran's 
history of psychiatric treatment, including her July 1980 
drug overdose and her post-service treatment for diagnoses 
including dysthymia, major depression, and bipolar disorder.  
Upon review of this evidence, the psychiatrist concluded that 
the veteran's current psychiatric disorder began in, and was 
related to, her period of active military service.  The 
psychiatrist noted that "[w]hat was initially diagnosed as 
adjustment reaction with depressed mood, was, in retrospect, 
onset of a chronic affective (mood) disorder."  

The Board has fully considered the opinion of the VA 
psychiatrist who reviewed the veteran's claims file in August 
1998 and concluded that the veteran's current psychiatric 
disorder was related to her military service, and the Board 
observes that there is no competent medical opinion of record 
contradicting this opinion.  In view of this, the Board finds 
that the evidence supports the finding that the veteran's 
current psychiatric disorder was incurred in service.  
Therefore, service connection is warranted for this disorder.

III.  Hypertension

Initially, the Board observes that the veteran's claim for 
service connection for hypertension is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  All relevant 
facts have been properly developed, and no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist her in developing the facts pertinent to her 
claim under 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's February 1977 enlistment examination revealed 
blood pressure of 120/70, and no other cardiovascular 
problems were noted in the report of this examination.  
However, subsequent service medical records reflect elevated 
diastolic pressure.  Records from May 1978 contain blood 
pressure readings of 138/96 and 150/100.  An October 1979 
service medical record contains a blood pressure reading of 
140/92.  A March 1980 record contains a blood pressure 
reading of 126/90. 

The veteran's June 1994 VA general medical examination 
revealed blood pressure of 170/110 in the sitting position 
and 180/116 in the standing position.  A diagnosis of 
essential hypertension, with hypertensive heart disease, was 
rendered.

In January 1999, the veteran's claims file was reviewed by a 
VA doctor.  In a statement from that date, this doctor noted 
the veteran's in-service elevated diastolic readings and her 
current diagnosis of hypertension with hypertensive heart 
disease.  The doctor noted that the veteran appeared to have 
"borderline hypertension" in service, as documented by 
episodic high blood pressure readings, and that "patients 
with borderline hypertension are at increased risk of 
cardiovascular damage and subtle cardiac disease may begin 
prior to the development of persistent hypertension."  

The Board has fully considered the opinion of the VA doctor 
who reviewed the veteran's claims file in January 1999 and 
has noted that this doctor indicated that the veteran had 
borderline hypertension in service and strongly implied that 
such borderline hypertension can lead to more serious 
cardiovascular problems.  The Board also observes that there 
is no competent medical opinion or evidence of record 
indicating that the veteran's current hypertension is not 
related to service.  In view of this, the Board finds that 
the evidence supports the finding that the veteran's current 
hypertension is related to service.  Therefore, service 
connection is warranted for this disorder.


IV.  Residuals of a head injury

The veteran's service medical records are entirely negative 
for any head injuries.  A January 1982 service medical 
record, from the period of time subsequent to her period of 
active service, reflects treatment for minor head trauma, 
with no laceration and with slight edema.  No further 
treatment for any residual problems is noted.

Overall, even assuming that the veteran does, in fact, 
currently suffer from dizziness, migraines, or nausea, there 
is no competent medical evidence of record suggesting a nexus 
between any current dizziness, migraines, or nausea and 
service.  Indeed, the only evidence of record suggesting a 
relationship between a current disorder and service is the 
veteran's lay testimony.  During her March 1998 VA Travel 
Board hearing, the veteran reported headaches and dizziness 
following her in-service head injury.  

However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93. 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for service 
connection for residuals of a head injury is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed January 1994 rating decision, the RO denied 
the veteran's claim for service connection for residuals of a 
head injury on the merits, while the Board has denied this 
claim as not well grounded.  However, regardless of the basis 
of the RO's denial, the Board observes that the Court has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete her application for service connection for residuals 
of a head injury, including dizziness, migraines, and nausea.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for hypertension is granted.

A well-grounded claim not having been submitted, service 
connection for residuals of a head injury, including 
dizziness, migraines, and nausea, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

